Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/ Restrictions
Applicant's election of group II: claims 1-14, in the "Response to Election/ Restriction Filed" filed on 03/29/2021, withdrawal of non-elected claims 15-20 are acknowledged. This office action considers claims 1-20, in “Claims - 12/05/2019”, pending for prosecution.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
       Claims 4, 12 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
Claim 4 recites “engages substantially the entirety of the sidewall surfaces of the plurality of first fins” which renders the claim indefinite in that it fails to point out what is included or excluded by the claim language (See MPEP 2173.05). For the examination purposes, the examiner has interpreted the claim to recite “engages the entirety of the sidewall surfaces of the plurality of first fins”.
Claim 12 recites “engages substantially the entirety of the sidewall surfaces of the plurality of first fins” which renders the claim indefinite in that it fails to point out what See MPEP 2173.05). For the examination purposes, the examiner has interpreted the claim to recite “engages the entirety of the sidewall surfaces of the plurality of first fins”.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Notes: when present, semicolon separated fields within the parenthesis (; ;) represent, for example, as (30A; Fig 2B; [0128]) = (element 30A; Figure No. 2B; Paragraph No. [0128]). For brevity, the texts “Element”, “Figure No.” and “Paragraph No.” shall  be excluded, though; additional clarification notes may be added within each field. The number of fields may be fewer or more than three indicated above. These conventions are used throughout this document.

Claims 1, 5, 9 are rejected under 35 U.S.C. 103 as being unpatentable over Salcedo et al. (US 20200286889 A1 – hereinafter Salcedo) in view of Zhou (US 20190006351 A1 – hereinafter Zhou).
(Re Claim 1) Salcedo teaches a semiconductor device (see the entire document; Fig. 7A along with Fig. 7B; specifically, [0174], and as cited below), comprising:

    PNG
    media_image1.png
    227
    505
    media_image1.png
    Greyscale

Salcedo – Fig. 7A
a semiconductor substrate (401; Fig. 7A; [0174]);
an anode region (right side of Fig. 7A) comprising a plurality of first fins (fins 403) formed in said semiconductor substrate, wherein an upper surface of the semiconductor substrate is exposed within said anode region (401 is exposed where 403, 405 not present) and wherein the plurality of first fins have a first vertical height (vertical height of 403);
a cathode region (left side of Fig. 7A) comprising a plurality of second fins (fins 402) formed in said semiconductor substrate, wherein the plurality of second fins have a second vertical height (height of 403); and
a conductive structure (407) that contacts and engages at least an upper surface of the plurality of first fins in the anode region (shown in Fig. 7A).
Even though Fig. 7A of Selcedo shows heights of fins 403 and 402, Selcedo is silent about their relative heights.
In an analogous art, Zhou teaches height of fins 252, 253 greater than height of 251 (Zhou Fig. 5; [0045]).
252, 253 having a greater vertical height than the anode fins 251 of Zhou into the Selcedo structure.
The ordinary artisan would have been motivated to integrate teachings of Zhou into Selcedo structure in the manner set forth above for, at least, this integration will prevent damage to the second doped layer during subsequent planarization of the dielectric layer (Zhou – [0046]).
(Re Claim 5) Combination of Salcedo, Zhou teaches the Schottky diode of claim 1, wherein the conductive structure contacts and engages at least a portion of the upper surface of the semiconductor substrate within the anode region (Salcedo – Fig. 7A shows anode contact 407 engaging substrate 401).
(Re Claim 9) Combination of Salcedo, Zhou teaches the Schottky diode of claim 1, wherein the number of first fins and the number of second fins is different (Salcedo fins 403 are anode fins and fins 402 are cathode fins, therefore different – see Fig. 7A; [0174]).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Salcedo) in view of Zhou and in further view of Punchihewa et al. (US 9793262 B1 – hereinafter Punchihewa).
(Re Claim 2) Combination of Salcedo and Zhou teaches claim 1 from which claim 2 depends. Salcedo also teaches each of the plurality of first fins has a first upper Salcedo Fig. 7A shows fins 403 and 402 having upper surfaces).
But, the combination does not expressly disclose wherein a lateral width of the first upper surface is greater than a lateral width of the second upper surface.
In an analogous art, Punchihewa teaches “A method includes forming a first plurality of fins having a first width in a first region of a semiconductor substrate. A second plurality of fins having a second width greater than the first width is formed in a second region of a semiconductor substrate. A doped region is formed in a surface portion of the second plurality of fins to define an anode region of a diode. A junction is defined between the doped region and a cathode region of the second plurality of fins. A first contact interfacing with the anode region is formed” (Punchihewa C1 L56-65).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to integrate the anode fins having width greater than the cathode fins as taught by Punchihewa into the combination of Salcedo and Zhou structure.
The ordinary artisan would have been motivated to integrate teachings of Punchihewa into the combination of Salcedo and Zhou structure in the manner set forth above for, at least, this integration allows the implantation process to reach the lower portions of the wide fins, thereby reduces the likelihood that the portions of the doped surface to merge, thereby reducing the junction area (Punchihewa C4 L16-24).

Claims 3-4, 6 are rejected under 35 U.S.C. 103 as being unpatentable over Salcedo) in view of Zhou and in further view of Punchihewa.
Re Claim 3) Combination of Salcedo and Zhou teaches claim 1 from which claim 3 depends. Salcedo also teaches fins 403 having sidewalls surfaces and conductive structure (sidewalls of 403 and conductive structure 407 - see Selcedo Fig. 7A-B).
But, the combination of Salcedo and Zhou does not expressly disclose wherein the conductive structure contacts and engages at least a portion of the sidewall surfaces of the plurality of first fins.
However, it is well known in the art for conductive contacts to engage portions of the sidewall anode fins as is also taught by Punchihewa (Punchihewa – anode contact 190 contacting sidewalls of fins 165, i.e. doped surface region 170 – Fig. 1I; C4 L43 – L46).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to integrate the anode fins having width greater than the cathode fins as taught by Punchihewa into the combination of Salcedo and Zhou structure.
The ordinary artisan would have been motivated to integrate teachings of Punchihewa into the combination of Salcedo and Zhou structure in the manner set forth above for, at least, this integration provide the well know benefit of full contact coverage by the conductive structure with the fins since the conductive structure not only contacts the top surface of the fins, but also the sidewall, thereby providing more contact surface at sidewall in addition to top surface of the fins, thereby, improving contact performace.
Re Claim 4) Combination of Salcedo, Zhou and Punchihewa teaches he Schottky diode of claim 1, wherein each of the plurality of first fins comprises sidewall surfaces and wherein the conductive structure contacts and engages substantially the entirety of the sidewall surfaces of the plurality of first fins (Punchihewa – conductive structure 190 engages the entire sidewalls of fins 165 above the isolation structure 185 in Fig. 1I).
 (Re Claim 6) Combination of Salcedo, Zhou and Punchihewa teaches the Schottky diode of claim 3, wherein the conductive structure contacts and engages at least a portion of the upper surface of the semiconductor substrate within the anode region (Salcedo – Fig. 7A shows anode contact 407 engaging substrate 401 in the anode region – right side of Fig. 7A).
Allowable Subject Matter
       Claims 7-8 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	Claims 10-14 are allowable over prior art.

REASON FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance, which paraphrases and summarizes the claimed invention without intending to be limiting, wherein the legally defined scope of the claimed invention is defined by the allowed claims themselves in view of the written description under 35 USC 112. This statement 
Regarding dependent claim 7: the references of the Prior Art of record and considered pertinent to the applicant's disclosure and to the examiner’s knowledge does not teach or render obvious, at least to the skilled artisan, the instant invention regarding: “a substrate contact region comprising a plurality of third fins formed in the semiconductor substrate; an inner doped well region in the semiconductor substrate below the anode region and the cathode region, the inner doped well region comprising dopant material of a first type; and a counter-doped outer well region in the semiconductor substrate below the substrate contact region and around the inner doped well region, the counter-doped outer well region comprising dopant material of a second type that is opposite the first type.” – as recited in claim 7, in combination with the independent claim 1 from which it depends.
Regarding independent claim 10: the references of the Prior Art of record and considered pertinent to the applicant's disclosure and to the examiner’s knowledge does not teach or render obvious, at least to the skilled artisan, the instant invention regarding: “a substrate contact region comprising a plurality of third fins formed in the semiconductor substrate; an inner doped well region in the semiconductor substrate below the anode region and the cathode region, the inner doped well region comprising dopant material of a first type; a counter-doped outer well region in the semiconductor substrate below the substrate contact region and around the inner doped well region, the counter-doped outer well region comprising dopant material of a second type that is ” – as recited in claim 10, in combination with the remaining limitations of the claims.
Claims 11-14 are allowed as those inherit the allowable subject matter from claims 10 provided rejection of claim 12 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph is overcome.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD A. RAHMAN whose telephone number is (571) 270-0168 and email is mohammad.rahman5@uspto.gov. The examiner can normally be reached on Mon-Fri 8:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio J. Maldonado can be reached on (571) 272-1864.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
       Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business 
/MOHAMMAD A RAHMAN/
Examiner, Art Unit 2898

/OMAR F MOJADDEDI/Examiner, Art Unit 2898